DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/21/2020, 5/14/2021, & 8/31/2021 are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 07/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 11,108,324 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the indication of the allowability of claim 1 and thereby dependent claims 2-12, is the inclusion therein, in combination as currently claimed as a whole, of the limitation of a “controller comprising: a plurality of pulse width modulation (PWM) modules, each having two outputs, each PWM Module configured to generate a first sequence of pulses and a second sequence of pulses, each pulse in the two sequences of pulses having a width that is modulated by a PWM value stored in a PWM register of the PWM module; a memory having a plurality of memory tables, each memory table configured to store PWM values to be written into the PWM register; a plurality of direct memory access (DMA) modules, each coupled to a respective PWM module in the plurality of PWM modules and to a respective memory table in the plurality of memory tables and configured to write a PWM value from the memory table into the PWM register in response to a DMA trigger; and a core coupled to the plurality of memory tables and configured to write the PWM values into the plurality of memory tables.”.  
The primary reason for the indication of the allowability of claim 13 and thereby dependent claims 14-19, is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a pulse width modulation (PWM) module configured to generate the first sequence of pulses and the second sequence of pulses, each having a width that is modulated by a PWM value stored in a register of the PWM module; a memory having a table of PWM values configured to be written into the PWM module register; a direct memory access (DMA) module configured to write a PWM value from the table into the PWM register in response to a DMA trigger from the PWM module; a processing core configured to write the PWM values into the table; and a feedback loop coupled to an output of the power converter and to the processing core.”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2017/0077712 discloses a PWM control on a plurality of power source units that repeat an ON operation and an OFF operation in cycles having a predetermined PWM period. The power source control device includes: a generation unit configured to generate operation data for the entire PWM period, the operation data determining whether to cause the individual power source units to perform the ON operation or the OFF operation in cycles having a predetermined period that is shorter than the PWM period; and an output unit configured to output operation data generated by the generation unit to the plurality of power source units in cycles of the predetermined period.
US Pub. No. 2013/0015798 discloses driving a load with pulse-width modulation (PWM) signals by spreading the spectrum of the PWM signals across a range of frequencies while maintaining a constant duty cycle for the PWM signals. The duty cycle represents a ratio of the time that the power supply is on and providing power to a load to the whole PWM period (i.e., the regular interval during which the PWM cycles from either high to low or low to high and back again).
US Pub. No. 2009/0292936 discloses a CPU executing a predetermined calculation process; and a PWM timer generating a PWM pulse. The PWM timer includes a RAM for storing a duty value of the PWM pulse and a PWM controller for generating the PWM pulse. The PWM controller includes a PWM counter for counting up from a predetermined value as an initial value. The PWM pulse has a unit waveform, which is generated based on comparison between the duty value of the RAM and an output value of the PWM counter. The RAM outputs anew duty value at every comparison without functioning the CPU so that the duty value of the PWM pulse is changed in chronological order.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
7/13/2022